Citation Nr: 0527626	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-12 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (the RO) which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to an alleged sexual assault in 
service.

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having post-traumatic 
stress disorder.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressor, claimed to 
have been a sexual assault, has not been verified.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for post-traumatic 
stress disorder.  In general, he claims that he was a victim 
of a personal sexual assault in service, and it was that 
traumatic event that has led to his current post-traumatic 
stress disorder.  His specific contentions will be addressed 
in the Board's analysis below.

In the interest of clarity, the Board will review the 
applicable law and regulations, then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2002 rating decision, August 2002 
statement of the case, and a January 2005 supplemental 
statement of the case, of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.

More significantly, letters were sent to the veteran in April 
2002 and July 2004 which were specifically intended to 
address the requirements of the VCAA.  The April 2002 letter 
specifically informed the veteran that the evidence must show 
that he had a disease "that began in or was made worse during 
military service", which "is usually shown by medical records 
or medical opinions". See the April 2002 letter from the RO 
to the veteran, pages 1, 2.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). The April 
2002 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA was responsible for providing records held by any 
Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In a letter sent to the veteran in April 2002 along with the 
April 2002 VCAA letter, the veteran was specifically 
requested to provide detailed information pertaining to the 
personal assault that the veteran claims is responsible for 
his post-traumatic stress disorder.  The veteran was further 
advised in the April 2002 VCAA letter that he should submit 
any doctor's statements that would be pertinent to his claim, 
and was further advised to provide any information that would 
support the veteran's claim.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2004 letter included notice that the veteran should 
"provide us with any evidence or information you may have 
pertaining to your claim."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the foregoing 
letters requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The veteran's claim 
was readjudicated by the RO in January 2005, following the 
expiration of the one-year period following the April 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Two final comments regarding notice are in order.  First, a 
review of the record reveals that the veteran may not have 
been provided with absolutely all of the notice of the VCAA 
that may have been required prior to the initial adjudication 
of his claim in May 2002.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Furnishing the veteran with perfect VCAA 
notice prior to this initial adjudication was clearly very 
difficult, since the requirements of the VCAA continued to be 
interpreted by the Court following its enactment; VA's 
General Counsel, however, has held that the failure to do so 
does not constitute error.  See VAOGCPREC 7-2004. 

Crucially, subsequent to furnishing the veteran with VCAA 
letters in April 2002 and July 2004, the RO readjudicated his 
claim in the January 2005 supplemental statement of the case.  
Thus, any VCAA notice deficiency has been rectified.

Second, the July 2004 VCAA notice letter erroneously 
indicated that the May 2002 denial of the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder had become final and would therefore require new and 
material evidence in order to have it reopened.  It is 
significant to note that the veteran submitted additional 
evidence subsequent to this erroneous notice.  It is even 
more significant to note that in the January 2005 
supplemental statement of the case the RO corrected the 
erroneous notification regarding the necessity for new and 
material evidence by pointing out that the veteran had 
perfected an appeal of the May 2002 rating decision by 
submitting a substantive appeal in May 2003.  Finally, the RO 
adjudicated the veteran's claim on the merits in the 
supplemental statement of the case decision without regard to 
whether new and material evidence had been received.   Thus, 
any due process shortcomings which may have arisen from the 
erroneous notification have been rectified.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

In this case, the veteran was provided with a pertinent VA 
psychiatric examination in April 2002.  Notably, however, 
this case turns in part upon whether the alleged in-service 
stressor that the veteran claims was responsible for his 
post-traumatic stress disorder can be verified.  To that end, 
the veteran was asked for and given ample opportunity to 
provide evidence or more specific information that could be 
used to corroborate his allegation that he experienced a 
traumatic personal assault during service.  See Patton v. 
West, 12 Vet. App. 272 (1999).  He has provided no such 
evidence or information.  The Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991), at 193.

The Board finds that all relevant, existing evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The RO has obtained service medical records, VA 
hospitalization and outpatient treatment records, as well as 
private medical records.  It therefore appears that all 
available, pertinent evidence has been obtained.  The veteran 
has identified no other evidence which is relevant to his 
claim.  No reasonable possibility exists that any further 
assistance would aid him in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
his August 2005 videoconference hearing.  Accordingly, the 
Board will proceed to a decision on the merits as to the 
issue on appeal.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - PTSD

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).  

With regard to the second post-traumatic stress disorder 
criterion, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 42 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).


Factual background

The Board will set out a factual background in order to 
provide an overview of the claim.  Additional evidence will 
be discussed in the Board's analysis below.

As was noted in the Introduction, the veteran served on 
active duty in the United States Army from March 1968 to 
October 1969.  The veteran did not serve in the Republic of 
Vietnam, and there are no awards or decorations which are 
indicative of combat status.  The veteran's service medical 
records were negative for complaints, treatment or diagnosis 
related to a sexual assault or a psychiatric disorder.  Upon 
separation examination, the psychiatric evaluation of the 
veteran produced normal findings.  The veteran denied trouble 
sleeping, nightmares, depression, or excessive worry or 
nervous trouble.  

There are no relevant records for approximately 20 years 
after the veteran left military service.  In June 1989, the 
veteran filed a claim for nonservice-connected pension.  Upon 
VA psychiatric evaluation in June 1989, the veteran reported 
four prior hospitalizations for emotional problems, the first 
having been in 1986.  
He reported a long history of alcohol abuse, and made 
reference to a court case involving his alleged sexual 
criminal conduct.  The veteran noted his experience in the 
service as having been "rough," but did not comment 
regarding any specific incident.  He noted that he had been 
discharged on a hardship basis.  Following examination, the 
diagnosis was schizoaffective disorder.  

VA hospitalization records for May 1989, June 1989, and 
January 1990 document the psychiatric hospitalization of the 
veteran, noting a history of his sexual assault on a niece 
for which the veteran was facing felony charges, as well as 
an extensive history of alcohol and drug abuse.  These 
hospitalizations resulted in varied diagnoses, including 
major depression, alcohol dependency, and cocaine abuse.  

VA mental health outpatient and hospitalization treatment 
records for the years 1999 through 2001 document the 
continued treatment of the veteran for variously diagnosed 
psychiatric disorders, including alcohol and cocaine 
dependence, depressive disorder, and personality disorder 
with antisocial traits.  He reported a 
40 plus hear history of alcohol abuse and a 15 plus year 
history of cocaine use.  The veteran was also noted to have 
had problems with the law, including a criminal felony 
conviction for the sexual abuse of his niece, for which he 
spent 18 months in jail.  

A May 1999 Social Work Service Report summary included a 
report of military history, in which the veteran denied that 
any significant events occurred while he was in service.  The 
veteran, however, did report pre-service physical and sexual 
abuse having been perpetrated on him by his siblings, 
specifically recalling an incident when he was 5 years old in 
which he had been placed on a naked woman.  

In December 1999, the veteran filed a claim of entitlement to 
service connection for depression.  That claim was denied in 
a September 2000 rating decision.

In March 2002, the veteran filed the current claim of 
entitlement to service connection for PTSD.  In his claim, 
for the first time, he alleged that he was sexually assaulted 
in the Army during basic training.  He claimed that the 
incident occurred in May 1968 at Fort Leonard Wood, Missouri.  
He stated that he was never treated for the assault in 
service and had never told anyone about the incident.  

In April 2002, the RO directed a letter to the veteran 
specifically requesting that he provide as much detail about 
the assault in service as he could remember.  
See Patton, supra.  The veteran was advised to furnish the 
dates and times of the incident, as well as the identity of 
the unit to which he was assigned at the time.  He was 
further asked to recall any other specific information that 
could be helpful, including the names of any fellow soldiers 
to whom he may have confided.  The veteran did not respond to 
this request.  

In April 2002, the veteran underwent VA examination in 
reference to the current claim.  The veteran's claims file 
was not available for review by the examiner, but his VA 
medical records were available electronically.  In the report 
of the examination, the veteran provided a history of the 
alleged in-service assault, stating that it had occurred in 
May 1968 at Fort Leonard Wood where he was accosted by what 
he termed as "one white guy and three black guys drinking."  
He stated that he had been grabbed from behind, pulled into 
the bushes, and sodomized repeatedly by each of the 
offenders.  He stated further that he was too ashamed to 
report the incident or be treated for the injuries that 
healed after a period of time on their own.  He stated that 
he feared being thought of as a homosexual and being 
humiliated by his commanding officers and fellow soldiers.  
Following the examination, the diagnoses were alcohol and 
cocaine dependence, depressive disorder, and personality 
disorder.  PTSD was not diagnosed.

In November 2004, the veteran's representative submitted a 
report of a psychological evaluation prepared by W.W.L, 
Ed.D., a licensed clinical psychologist.  In the report, Dr. 
W.W.L. noted that the veteran's history was obtained from a 
direct interview and observation of the veteran.  Within that 
history, the veteran described having been sexually assaulted 
by four soldiers while stationed at Ft. Leonard Wood in June 
1968.  The veteran noted that he never reported the incident 
to his superiors due to embarrassment and fear of 
retribution, but continued to experience flashbacks and 
nightmares.  The veteran stated that he avoided talking about 
this incident until 3 or 4 years prior, when he began seeing 
a psychiatrist and psychologist at the VA medical center.  
The veteran described the sexual assault as occurring while 
he was out for a walk returning to the barracks when four 
soldiers, whom he described as being drunk, grabbed him.  He 
noted that he was sexually assaulted, with three of the four 
soldiers penetrating him.  The veteran noted that he 
continued to see these fellow soldiers during his military 
stay, and stated that he was threatened with being killed if 
he told anybody.  The veteran described how following his 
discharge, he experienced a downward spiral in overall 
functioning, leading to the abuse of alcohol and drugs.  
Following the examination, the diagnoses offered by Dr. 
W.W.L. were PTSD and major depression.  

As noted in the introduction above, the veteran testified at 
a Board Video Conference hearing in August 2005.  At the 
hearing, the veteran testified that he was at Fort  Leonard 
Wood, Missouri in May 1968 when he was sexually assaulted by 
four GI's.  He indicated that he received no treatment for 
any disorders related to the incident in service, but through 
the years "started developing physical and mental illness 
from holding it in and not saying anything."  The veteran 
testified further that he did not say anything to anyone at 
the time of the incident, and did not mention the sexual 
assault until one year prior to the hearing.  He indicates 
that there was no corroborating evidence as to the alleged 
sexual assault.   

Analysis

The veteran essentially contends that he has post-traumatic 
stress disorder stemming from one incident, a sexual assault 
perpetrated on him by a group of fellow soldiers in 1968 at 
Fort Leonard Wood, Missouri.

At the outset of its discussion, the Board believes that it 
must address the very heart of the veteran's claim, the 
recent story concerning the alleged in-service assault.  
There is no objective evidence that such assault took place.  
As has been described in the factual background section 
above, the veteran did not even mention the purported 
assault, which is now claims to be a watershed event in his 
life, during numerous psychiatric hospitalizations.  
Interestingly, he only brought up the assault, and the 
claimed PTSD, after being denied service connection for 
depression.

It is the Board's responsibility to assess the credibility 
and probative value of evidence, including claimants' 
testimony.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In this connection, the Board 
cannot help but notice and comment upon what appear to be 
inconsistencies in the veteran's presentation over the years.  

Not until after his claim for entitlement to service 
connection for depression was denied in September 2000, a 
period of three decades after service, did the veteran ever 
mention the purported sexual assault.  On the contrary, the 
record clearly indicates that the veteran's psychiatric 
problems by his own report began due to family incidents that 
occurred during his childhood, including a sexual abuse 
perpetrated on him by his siblings when he was five years 
old.  When asked during a VA social work assessment to 
describe his military service, the veteran denied any 
significant events.  By the same token, it is noted that the 
veteran denied any psychiatric or nervous problems upon his 
separation from service.  Significantly, between 1986 and 
2001, during over 15 years of continuous mental health 
treatment for alcohol abuse, cocaine abuse, depression and 
schizoaffective disorder, the veteran never mention the 
alleged sexual assault.  

All of this changed dramatically starting with the March 2002 
claim for service connection for post-traumatic stress 
disorder.  After thirty-two years of not mentioning any 
problems with sexual abuse in service, the veteran suddenly 
made the alleged sexual assault a watershed event in his 
life.  Curiously, however, although he now claims that all of 
his psychiatric and physical problems are due to this 
incident, he cannot recall the particulars of the incident.  
Moreover, when the veteran first filed his claim for service 
connection for post-traumatic stress disorder in March 2002, 
he noted that the sexual assault occurred in May 1968 and was 
perpetrated by "three GI's," yet when he described the 
incident to Dr. W.W.L. in 2004, he stated that the assault 
occurred in June 1968 and involved four assailants.   

Based on this record, the Board completely discounts the 
credibility and accuracy of the veteran's current statements 
with respect to his service, as they are made over 32 years 
after his separation from service and in the context of a 
claim for monetary benefits from the government.  Not only 
may the veteran's memory be dimmed with time, but self-
interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; see also 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].
 
As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for post-
traumatic stress disorder.  The record must show:  (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) medical evidence of a causal nexus between post-traumatic 
stress disorder and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2004).

With respect to the first element, as discussed in the 
factual background section above, the veteran has a lengthy 
and well-documented  medial history which is utterly devoid 
of any reference to PTSD until the single diagnosis of post-
traumatic stress disorder made by a private licensed clinical 
psychologist, Dr. W.W.L., in October 2004.  This report is 
based exclusively on the recitations of the veteran as to the 
purported in-service sexual assault, focuses almost 
exclusively on the purported sexual assault in service, and 
does not delve into the veteran's long history of psychiatric 
problems other than PTSD.  As such, it is entitled to no 
deference.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].   

In contrast, the April 2002 VA examiner took into 
consideration the veteran's entire medical history.  
Moreover, the examiner noted that there was no objective 
evidence of the alleged in-service sexual assault, and that 
the veteran had only sought treatment for PTSD.  Tellingly, 
the examiner wrote:  "It is unclear whether or not frequent 
hospitalizations [for substance abuse and psychiatric 
problems other than PTSD, such as personality disorder] and 
contact with veterans who have successfully negotiated the 
compensation and pension system have contributed to [the 
veteran's] reports or the nature of his reports."  In other 
words, the examiner appeared to suspect the veteran of 
attempting to "game the system".  

The VA examiner's report is consistent with the medical 
evidence of record, which includes no reference to PTSD or to 
the alleged in-service assault.  It strongly appears, as was 
suggested by the VA examiner, that the veteran deliberately 
inserted a fictitious story of the in-service sexual assault 
into his medical history after he was denied service 
connection for depression by VA in the hopes that he could 
revive his failed claim for VA benefits by switching to PTSD.

In short, the singular 11th hour diagnosis of PTSD is far 
outweighed by the veteran's otherwise medical history, which 
is replete with diagnoses of substance abuse and psychiatric 
disabilities such as personality disorder, but is devoid of 
reference to PTSD.  Element (1) of 38 C.F.R. § 3.304(f), PTSD 
diagnosis, is therefore not satisfied.  For the same reason, 
element (2), nexus, is not met.  The only medical evidence 
which is suggestive of a connection between the veteran's 
military service and his PTSD is the October 2004  report of 
Dr. W.W.L.  For reasons stated above, the Board ascribes no 
weight of probative value on that report, based as it is on 
the veteran's unbelievable and uncorroborated statements 
concerning the alleged in-service sexual assault.

With respect to element (3), the veteran does not claim a 
combat-related stressor, and there is no objective evidence 
to show combat participation by the veteran.  The claimed 
stressor involves allegations of a personal sexual assault.  
Therefore, the law requires that his claimed stressors be 
corroborated by evidence other than the veteran's own 
testimony or the diagnosis of post-traumatic stress disorder.  
See 38 C.F.R. § 3.304(f) and Dizoglio, supra.

The only source of the story concerning the purported sexual 
assault is the veteran himself.  As discussed in some detail 
above, pursuant to VA Manual M 21-1 and Patton the RO 
attempted to assist the veteran in verifying his story.  Its 
attempts were thwarted by the veteran's lack of specificity 
concerning the incident.  When directed a letter that asked 
to provide details of the assault in April 2002, the veteran 
did not respond.  The veteran has not been forthcoming 
concerning any additional information which would assist VA 
in developing a stressor verification, and his hearing 
testimony was notably devoid of any detail which would make 
his story either verifiable or believable.

In short, there is no objective evidence which serves to 
verify the veteran's reported stressor, despite exhaustive 
efforts by VA to assist the veteran in this regard.  The 
veteran has not provided sufficient information to enable any 
government agency to undertake a meaningful effort to 
corroborate the claimed stressor.  Nor has he submitted 
evidence which would itself serve to corroborate the 
stressor.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for benefits].  Finally, as 
discussed above, in light of his completely different 
presentation to mental health professionals during a 16 year 
period of treatment, his subsequent report of the sexual 
assault to VA personnel appears to be tailored to the forum 
in which it is presented and is utterly lacking in 
credibility.
 
In summary, the stressor reported by the veteran has not been 
confirmed; element (3) has therefore not been satisfied, and 
the claim of entitlement to service connection for post-
traumatic stress disorder also fails on that basis.  

Based upon the foregoing analysis, the Board finds that none 
of the three 38 C.F.R. § 3.304(f) elements have been met.  A 
preponderance of the evidence in this case is against the 
veteran's claim for service connection for post-traumatic 
stress disorder.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  Accordingly, service connection for post-traumatic 
stress disorder is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


